DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities: there is an improper use of “forth” instead of “fourth” in several places in claim 1. Examiner also notes that the claim states that there is a “first linearly polarized wave with respect to incident the first linearly polarized light, and emitting a second linearly polarized light with respect to incident third linearly polarized wave and a forth linearly polarized wave orthogonal to the third linearly polarized wave.” There are unknown words missing in each of the highlighted phrases above that are not only grammatical but also substantive in nature because they lead to confusion as disclosed in the 112 2nd rejection below. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “incident third linearly polarized wave” in lines 5 & 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “with respect to” in claim 1 is a relative term which renders the claim indefinite. The term “with respect to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How is “the first linearly polarized wave with respect to incident the first linearly polarized light?” What is the relation? What is the condition that exists between these two elements? What is a “first linearly polarized wave and a second linearly polarized wave orthogonal to the first linearly polarized wave” with respect to incident the first linearly polarized light?” What element of the wave is “in respect to” what element of the light? The language does not disclose any structural or functional relation and could be interpreted as being simply two beams of light in space. Clarification is needed. Is there a relation between all these separate light or wave elements and if there is, what is that relation specifically?
Also, as stated above in the claim objection, this claim language is not clear and contains grammatical errors that lead to confusion. What word or words are missing from the phrase “the first linearly polarized wave with respect to incident the first linearly polarized light?” As written, Examiner does not know what is being claimed by this phrase and cannot assume any possible meaning based on the context of other errors addressed above. Clarification is required.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship or expressed difference between what is meant by linearly polarized light and a linearly polarized wave. Light is an electromagnetic wave, and also simultaneously a photon in other physical discussions. How is one supposed to differentiate between the expressed “first linearly polarized wave” and the “first linearly polarized light?” These are, except for the language used, the exact same element. 
The claim requires “a light emitter emitting first linearly polarized light; a first optical element emitting a first linearly polarized wave and a second linearly polarized wave orthogonal to the first linearly polarized wave with respect to incident the first linearly polarized light, and emitting a second linearly polarized light with respect to incident third linearly polarized wave and a forth linearly polarized wave orthogonal to the third linearly polarized wave.”
What emits the second linearly polarized light? The specification discloses that the “first optical element” may do this, but it is not clear for the reasons stated below. As written, this is not clearly understood because the light and the wave are physically the same concepts. The specification discloses in paragraph 0020 that the “first linearly polarized light having polarization plane rotated by 45 degrees by the first optical element 30 has a first linearly polarized wave CW1 which is P polarized light, and a second linearly polarized wave CCW1 which is S polarized light orthogonal to the first linearly polarized wave CW1” and also discloses in paragraph 0021 that “the first optical element 30 rotates the polarization plane of the second linearly polarized light that is linearly polarized light incident from the optical path unit 40 45 degrees, and emits the second linearly polarized light to the circulator 20.” Where is that depicted in the figures? How can the first optical element 30 simultaneously perform both tasks of rotating the polarization plane of the second linearly polarized light while also acting as the perceived source of the second linearly polarized light? Clarification is needed. 
How does the claimed first optical element perform all of the tasks required in claim 1 if it is to be a ½ wave plate as disclosed in the specification in paragraph 0020? A ½ wave plate “shifts the polarization direction of linearly polarized light.” See Wikipedia or Edmund’s scientific. The element 30 is not the source of light, it is a transference device that alters a state of a light wave. If there is a light wave traveling through the system, the wave plate will alter it and allow it to continue on. Clarification is required.
Examiner notes that the drawing suggests that element 20 has more in common with the claimed first optical element because it clearly shows to distinct light waves emerging from it after the light from 10 enters it. Please address this apparent problem.
Examiner notes that the second linearly polarized light would seem to be the same as the second linearly polarized wave because they can be interpreted as being emitted from the same “first optical element.” Likewise, one could interpret this “second linearly polarized light” as being emitted from the “light emitter” because the word “light” seems to define the distinction between a “light” and a “wave.” Clarification is required.
One also does not know where or when the third and fourth waves originate? Where do the third and fourth waves originate from? That information is not provided by the claim or the specification. Is that light ambient light? Are there more light sources such as lasers or bulbs? Clarification is required.
Examiner notes that the circulator, as disclosed in paragraph 0020 is “an  optical branching element that transmits the first linearly polarized light emitted from the light emitter 10.” But paragraph 002 also states that “the circulator 20 may be formed by a Faraday rotator, a (1/2) wave plate, a polarized beam splitter and reflective mirror.” Each of these elements have very distinct modes of operation that are mutually exclusive. A Faraday rotator “is a magneto-optic device, where light is transmitted through a transparent medium which is exposed to a magnetic field.” A ½ wave plate “shifts the polarization direction of linearly polarized light.” A beam splitter an optical device that splits a beam of light into a transmitted and a reflected beam. A mirror allows no or very little light transmission. How can this system work if element 20 can be a mirror? No light can pass through for processing be elements 40 or 60 if element 20 is a mirror. How would this system then work? Although the other three possibilities are all transmissive, only the wave plate is reciprocal in its action on a linearly polarized wave. The beam splitter will eventually leave one with a diminished wave after many passes through. In the Faraday rotator the polarization changes each time the linearly polarized wave goes through by adding up, rather than canceling each other out. Each of these elements would therefore cause the subsequent systems in the light path to react differently and give different results. Clarification is required.
How does the magnetic field sensor element emit the first linearly polarized wave and the second linearly polarized wave as incident light? Incident light is, by definition, light that falls on a subject. How can light emitted from an object be incident based on that definition.
Claim 1 requires an optical branching element that transmits the first linearly polarized light to the first optical element, and branching the second linearly polarized light to the detection signal generator.” How does this optical branching element branch the second linearly polarized light to the detection signal generator when the “first optical element emit(s) a first linearly polarized wave and a second linearly polarized wave orthogonal to the first linearly polarized wave.” 
Also, how does the “magnetic field sensor element emit[s] the first linearly polarized wave and the second linearly polarized wave as incident light, and emit[s] the third linearly polarized wave with respect to the first linearly polarized wave and the forth linearly polarized wave with respect to the second linearly polarized wave as return light. What type of magnetic sensor is it? The specification discloses that the “sensor element 50 has a (1/4) wave plate 51, a Faraday rotator 52 and a mirror element 53.” How do these optical elements sense a magnetic field in regards to all other elements in the system? The only element in this system that may do something is the Faraday rotator. But, the a Faraday rotator is a magneto-optic device, where light is transmitted through a transparent medium which is exposed to a magnetic field wherein the polarization direction is continuously rotated during the passage through the medium and the total rotation angle β can be calculated as β=VBL where V is the Verdet constant of the material, B is the magnetic flux density (in the direction of propagation), and L is the length of the rotator medium. This does not explain how the sensor 50 measures the field. It only discloses that light travels through, is altered reciprocally and non-reciprocally and is then reflected back through non-reciprocally and reciprocally. Please clarify what is happening in this system. 
The third linearly polarized wave was needed above. How can this system work if an initial linearly polarized light needs to exist simultaneously with a third linearly polarized wave that cannot exist until light waves possibly make it through the system if element 20 is not a mirror? Clarification is required.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Given the breadth and frequency of 112 2nd errors, the claims will be interpreted using art as seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The indefinite rejections listed above provide the basis for the enablement rejection now presented. The claimed invention cannot be replicated by one of ordinary skill in the art without a significant burden of undue experimentation and unnecessary trial and error. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the instant application, the breadth of the claims leads to a lack of enablement because, claim 1 requires “a magnetic field sensor element disposed at least a portion thereof within a predetermined magnetic field.” This is so broad so as to encompass any magnetic sensor anywhere in the known universe because magnetic fields, even though they fall off as 1/r, extend to infinity. Therefore, any magnetic field, such as that of the earth, can and will influence any magnetic field sensor on earth. Although it is limited to some extent later in the claim, it is still broad enough to cover any sensor connected to the system. 
This is a complex optical system that requires exact and precise placement of specific optical elements. It is not clear, as discussed above, that there is not enough information to create the claimed invention of applicant. It is also noted that the information provided is confusing and at times contradictory, especially when particular elements can be various devices that act in entirely different ways. Therefore, one trying to make this claimed invention will be facing difficulty in choosing pieces to be used in the system. One will also have trouble placing pieces in the system to effectively work because the specification, the claims, and the drawings do not appear to agree as discussed above.
One of ordinary skill in the art would be a physicist, engineer or other specialist in optics. They would expect to see precise drawings and clear directions that explain the invention and how to operate it. This is not provided because the drawings and the specification do not seem to agree as discussed in the 112 2nd rejection above.
The predictability in the art is not known because it is not clear what this invention is meant to perform. The claims and specification describe an optical system and optical paths and measuring a magnetic field, but do not disclose how any of the elements in the system or along the paths actually perform their respective tasks. This also leads to the problem of a lack of information provided by both the claims and specification. How can one make an optical system that has a circulator that can be any of “a Faraday rotator, a (1/2) wave plate, a polarized beam splitter and reflective mirror” when these elements all act in completely different ways in the system? This lack of direction does not provide any predictability; therefore, the invention would not be replicated without undue experimentation. The specification also does not disclose how the magnetic sensor measures a magnetic field because the claim does not even claim that the magnetic field senor measures a magnetic field. The claim requires a magnetic sensor that emits incident light, a contradictory statement. Therefore, one will not be able to create the claimed invention of applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 requires that “optical paths among the light emitter, the first optical element, the optical path unit, the magnetic field sensor element and the detection signal generator are connected by polarization maintaining fibers.” This encompasses all optical paths in the system. Claim 5 requires “the first optical path and the second optical path have polarization maintaining fibers.” This is not further limiting because claim 4 already limited the optical paths of the system, the entire system to be polarization maintaining fibers. Therefore, claim 5 does not further limit claim 4 and is therefore rejected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Given the 112 2nd rejections and the satisfied Wands factors, one cannot make, use, or replicate this invention without a large amount of experimentation based on the content of the disclosure. For these reasons, the claims are rejected. Examiner also notes that an art rejection has been provided based on what could be understood using the broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Endo et al (U.S. PGPub # 2014/0225606). 
Regarding Independent Claim 1, Endo teaches:
An interference type optical magnetic field sensor device comprising: 
a light emitter emitting first linearly polarized light; 
a first optical element emitting a first linearly polarized wave and a second linearly polarized wave orthogonal to the first linearly polarized wave with respect to incident the first linearly polarized light, and emitting a second linearly polarized light with respect to incident third linearly polarized wave and a forth linearly polarized wave orthogonal to the third linearly polarized wave (See Fig. 13.); 
a magnetic field sensor element disposed at least a portion thereof within a predetermined magnetic field (See Fig. 13.); 
an optical path unit connected to the first optical element and the magnetic field sensor element, and having a first optical path propagating the first linearly polarized wave and the forth linearly polarized wave, and a second optical path propagating the second linearly polarized wave and the third linearly polarized wave (See Fig. 13.); 
a detection signal generator outputting a detection signal by separating the second linearly polarized light into an S polarization component and a P polarization component, converting the S polarization component and the P polarization component into an electric signal (See Fig. 13.); and 
an optical branching element transmitting the first linearly polarized light to the first optical element, and branching the second linearly polarized light to the detection signal generator (See Fig. 13.), 
wherein the magnetic field sensor element emits the first linearly polarized wave and the second linearly polarized wave as incident light, and emits the third linearly polarized wave with respect to the first linearly polarized wave and the forth linearly polarized wave with respect to the second linearly polarized wave as return light (See Fig. 13.).

    PNG
    media_image1.png
    596
    540
    media_image1.png
    Greyscale


Regarding Claim 2, Endo teaches all elements of claim 1 as best understood by Examiner above.
Endo teaches wherein the optical path unit further has a second optical element adjusts the phases of the second linearly polarized wave and the third linearly polarized wave so that the phase difference between the second linearly polarized wave and the third linearly polarized wave is 90 degrees (See Fig. 13.).
Regarding Claim 3, Endo teaches all elements of claim 1 as best understood by Examiner above.
Endo teaches wherein the first optical element is a (1/2) wave plate disposed so as to have azimuth of 22.5 degrees respect to the polarization plane of the first linearly polarized light incident from the light emitter (See Fig. 13.).
Regarding Claim 4, Endo teaches all elements of claim 1 as best understood by Examiner above.
Endo teaches wherein optical paths among the light emitter, the first optical element, the optical path unit, the magnetic field sensor element and the detection signal generator are connected by polarization maintaining fibers (See Fig. 13.).
Regarding Claim 5, Endo teaches all elements of claim 4as best understood by Examiner above.
Endo teaches wherein the first optical path and the second optical path have polarization maintaining fibers (See Fig. 13.).

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Kochergin et al (U.S. PGPub # 2003/0133657). 
Regarding Independent Claim 1, Kochergin teaches:
An interference type optical magnetic field sensor device comprising: 
a light emitter emitting first linearly polarized light; 
a first optical element emitting a first linearly polarized wave and a second linearly polarized wave orthogonal to the first linearly polarized wave with respect to incident the first linearly polarized light, and emitting a second linearly polarized light with respect to incident third linearly polarized wave and a forth linearly polarized wave orthogonal to the third linearly polarized wave (See Fig. 12.); 
a magnetic field sensor element disposed at least a portion thereof within a predetermined magnetic field (See Fig. 12.); 
an optical path unit connected to the first optical element and the magnetic field sensor element, and having a first optical path propagating the first linearly polarized wave and the forth linearly polarized wave, and a second optical path propagating the second linearly polarized wave and the third linearly polarized wave (See Fig. 12.); 
a detection signal generator outputting a detection signal by separating the second linearly polarized light into an S polarization component and a P polarization component, converting the S polarization component and the P polarization component into an electric signal (See Fig. 12.); and 
an optical branching element transmitting the first linearly polarized light to the first optical element, and branching the second linearly polarized light to the detection signal generator (See Fig. 12.), 
wherein the magnetic field sensor element emits the first linearly polarized wave and the second linearly polarized wave as incident light, and emits the third linearly polarized wave with respect to the first linearly polarized wave and the forth linearly polarized wave with respect to the second linearly polarized wave as return light (See Fig. 12.).

    PNG
    media_image2.png
    345
    551
    media_image2.png
    Greyscale


Regarding Claim 2, Kochergin teaches all elements of claim 1 as best understood by Examiner above.
Kochergin teaches wherein the optical path unit further has a second optical element adjusts the phases of the second linearly polarized wave and the third linearly polarized wave so that the phase difference between the second linearly polarized wave and the third linearly polarized wave is 90 degrees (See Fig. 12.).
Regarding Claim 3, Kochergin teaches all elements of claim 1 as best understood by Examiner above.
Kochergin teaches wherein the first optical element is a (1/2) wave plate disposed so as to have azimuth of 22.5 degrees respect to the polarization plane of the first linearly polarized light incident from the light emitter (See Fig. 12.).
Regarding Claim 4, Kochergin teaches all elements of claim 1 as best understood by Examiner above.
Kochergin teaches wherein optical paths among the light emitter, the first optical element, the optical path unit, the magnetic field sensor element and the detection signal generator are connected by polarization maintaining fibers (See Fig. 12.).
Regarding Claim 5, Kochergin teaches all elements of claim 4as best understood by Examiner above.
Kochergin teaches wherein the first optical path and the second optical path have polarization maintaining fibers (See Fig. 12.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (U.S. PGPub # 2014/0225606) in view of Frankel et al (U.S. PGPub # 2013/0128330.)
Regarding Claim 6, Endo teaches all elements of claim 5 as best understood by Examiner above.
Endo does not explicitly teach each of the polarization maintaining fibers is a PANDA fiber.
Frankel teaches each of the polarization maintaining fibers is a PANDA fiber (Paragraph 0002.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Frankel to the teachings of Endo such that each of the polarization maintaining fibers is a PANDA fiber because these fibers are expressly designed to maintain linear polarization and because there is little or no cross-coupling of optical power between the two polarization modes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kochergin et al (U.S. PGPub # 2003/0133657) in view of Frankel et al (U.S. PGPub # 2013/0128330.)
Regarding Claim 6, Kochergin teaches all elements of claim 5 as best understood by Examiner above.
Kochergin does not explicitly teach each of the polarization maintaining fibers is a PANDA fiber.
Frankel teaches each of the polarization maintaining fibers is a PANDA fiber (Paragraph 0002.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Frankel to the teachings of Kochergin such that each of the polarization maintaining fibers is a PANDA fiber because these fibers are expressly designed to maintain linear polarization and because there is little or no cross-coupling of optical power between the two polarization modes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent the closest analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858